Citation Nr: 0032708	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  97-29 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty in the military from April 
1984 to April 1988.

In July 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for service connection for hearing loss of 
the right ear.  He timely appealed the RO's decision to the 
Board of Veterans' Appeals (Board).  In May 1999, the Board 
remanded this case to the RO for inter alia, the veteran to 
be afforded a VA examination.  Although the veteran was 
scheduled for VA examinations, he failed to report for them.  


REMAND

As noted above, pursuant to the Board's May 1999 remand 
decision, the veteran was scheduled for two examinations, in 
June 1999 and in July 1999, respectively.  He failed to 
report for these examinations.  While it appears that the RO 
properly followed all directives of the Board's remand, there 
is no indication of record that the veteran was informed of 
the consequences of not reporting for the scheduled 
examination-i.e., that  a failure to appear at a necessary 
scheduled examination, without explanation, could well result 
in the denial of his claim (as the claim could only be 
considered on the basis of the evidence of record, which was 
not deemed sufficient to allow the claim).  See 38 C.F.R. § 
3.655(b) (2000).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Under these circumstances, the Board finds that the veteran 
should be scheduled for another examination to obtain an 
opinion as to the relationship, if any, between the veteran's 
right ear hearing loss and service, with appropriate notice 
to the veteran, to include the content of 38 C.F.R. § 
3.655(b).  Prior to arranging to have the veteran scheduled 
for such examination, the RO should obtain all outstanding 
private and VA medical records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should contact the veteran and 
determine if he has been treated for 
right ear hearing loss by any private or 
VA facility.  The RO should then obtain 
the appropriate medical release 
information from the veteran to obtain 
the private medical records.  Thereafter, 
the RO should obtain and associate with 
the claims file all outstanding records 
of treatment pertaining to the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The RO should schedule the veteran 
for VA examination by an otolaryngologist 
(ear, nose, and throat specialist) to 
determine the probable etiology of the 
sensorineural hearing loss in his right 
ear.  The veteran should be notified of 
this examination and provided the text of 
38 C.F.R. § 3.655.  If deemed necessary 
by the examiner, an audiometric 
evaluation should be conducted.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  The 
physician is requested to offer an 
opinion as to whether it is at least as 
likely as not that: a) the sensorineural 
hearing loss in the veteran's right ear 
is related to his service in the 
military, particularly, as a result of 
acoustic trauma or excessive noise 
exposure primarily while working as an 
aircraft mechanic; b) or the hearing loss 
is attributable to the Meniere's Disease, 
and, if so, c) the Meniere's Disease was 
present during service or at least 
symptoms (dizziness, etc.) associated 
with the condition in an infancy stage.  
The examination results, and the 
rationale underlying any opinions 
expressed or conclusions drawn (to 
include citation, as necessary, to 
specific evidence in the record) should 
be fully set forth in a typewritten 
report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current right ear 
hearing disability and the veteran's 
military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

5.  The RO also must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

6.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the appellant's claims 
for service connection for right ear 
hearing loss in light of all pertinent 
evidence of record and legal authority, 
to specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

7.  If any benefit requested by the 
appellant continues to be denied, he and 
his representative must be furnished a 
SSOC and given an opportunity to submit 
written or other argument in response 
thereto before her claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





